Filed 3/14/22 P. v. Moss CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

    THE PEOPLE,
                                                                                             F080647
           Plaintiff and Respondent,
                                                                            (Super. Ct. No. 07CM7347HTA)
                    v.

    SPENCER MOSS,                                                                         OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Valerie R.
Chrissakis, Judge.
         Rudy Kraft, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Detjen, Acting P. J., Franson, J. and Meehan, J.
        Defendant Spencer Moss appeals from a judgment extending his commitment as a
mentally disordered offender (MDO) pursuant to Penal Code sections 2970 and 2972. 1
His counsel on appeal has filed an opening brief asking this court to conduct an
independent review of the record pursuant to Anders v. California (1967) 386 U.S. 738
(Anders) and People v. Wende (1979) 25 Cal.3d 436 (Wende). For the reasons set forth
below, we affirm the judgment.
                                       BACKGROUND
        In 2008, Moss was convicted of battery by a prisoner on a nonprisoner (§ 4501.5).
In 2014, he was admitted to the State Department of State Hospitals pursuant to the
Mentally Disordered Offender Act (MDOA) (§ 2960 et seq.). On April 12, 2019, the
district attorney filed a petition to extend the commitment.
        Trial commenced on January 8, 2020. Various psychiatrists and psychologists
who treated Moss testified that he suffers from schizophrenia; makes delusional claims;2
refuses to take medication voluntarily; fails to acknowledge his mental illness; has
exhibited violent behavior; and should remain in a controlled and monitored setting. On
the other hand, Moss testified that he does not have a mental illness and the “claimed
delusions . . . are true.” The jury found true the allegation that Moss “continues to suffer

        1   Unless otherwise indicated, subsequent statutory citations refer to the Penal
Code.
        2Among other things, Moss asserted that he was one of J. Edgar Hoover’s
pallbearers as a second grader; he became friends with President Richard Nixon at
Hoover’s memorial service and “had him call [his sixth grade] class and speak to [the]
class about world issues”; he “had been given a special license to carry a gun since he
was 10 years old”; he “had been working with the L.A. Police Department at a young age
catching sexual predators or store owners who sell liquor to underage individuals”; one of
his work colleagues was actor Jack Webb, who was a police captain; he was kidnapped at
the age of 13 or 14 but able to shoot his captor with a firearm delivered by “the FBI or
SWAT” in a pizza box; he knew celebrities Gene Autry, Linda Carter, and Andy Griffith
at or around the time of the kidnapping; at the age of 10, he had been sexually abused by
his neighbor, who ended up being the district attorney who prosecuted him and sent him
to prison; and he was a professional golfer, football player, and baseball player.


                                                2.
from a mental disease, defect or disorder, as a result of which he presently poses a
substantial danger of physical harm to others . . . .”
                                       DISCUSSION
        Moss’s counsel on appeal filed an opening brief that summarizes the facts and
raises the following potential issues: (1) whether the evidence was sufficient to establish
that Moss met the MDO criteria; and (2) whether the court improperly admitted case-
specific hearsay evidence in violation of People v. Sanchez (2016) 63 Cal.4th 665. He
presents no argument for reversal and requests an independent review of the record
pursuant to Anders, supra, 386 U.S. 738 and Wende, supra, 25 Cal.3d 436. Appellate
counsel also states that he “has advised [Moss] of his right to file a supplemental
brief. . . .”
        In a letter dated October 14, 2020, we offered Moss an opportunity to file a
personal supplemental brief. He has done so.
        In the opening brief, appellate counsel acknowledges People v. Taylor (2008) 160
Cal.App.4th 304 (Taylor). In that case, Division Six of the Second Appellate District
held:

        “[T]he Anders/Wende review procedures do not apply to postconviction
        commitments under the MDOA. Such review is required only for
        ‘appointed appellate counsel’s representation of an indigent criminal
        defendant in his first appeal as of right.’ [Citation.] MDOA proceedings
        are expressly defined as civil in nature. [Citation.] Our Supreme Court has
        also identified the MDOA as ‘a civil commitment scheme,’ and we are
        bound by that characterization. [Citations.] The purpose of the MDOA is
        to provide treatment for those suffering from mental illness, not to punish
        them for their past crimes. [Citations.]” (Id. at p. 312, italics omitted.)
Appellate counsel “does not agree with this conclusion” but concedes that the Taylor
holding “appears to be well established California law.”
        While we agree with Taylor, our case can be distinguished in one significant
respect: unlike the appellant in Taylor, Moss filed a supplemental brief. (See People v.



                                              3.
Cole (2020) 52 Cal.App.5th 1023, 1040 [“[I]f the defendant files a supplemental brief,
the Court of Appeal is required to evaluate any arguments presented in that brief and to
issue a written opinion that disposes of the trial court’s order on the merits (that is, by
affirming, reversing or other like disposition).”] In 18 handwritten pages, Moss
expounds on his claims (see ante, fn. 2) and alleges that “state doctors have conspired to
classify these histories as delusions.” We reject this argument.
       The record on appeal demonstrates that Moss has a severe mental disorder that is
not in remission or cannot be kept in remission without treatment and, by reason of this
disorder, represents a substantial danger of physical harm to others. (See § 2972.) There
is no evidence supporting a conspiracy by the testifying psychiatrists and psychologists.
That Moss continues to insist in his supplemental brief that implausible events came to
pass only serves to highlight the gravity of, and his poor insight into, his condition.
       Having addressed and rejected Moss’s argument, we will not independently
review the record to search for additional issues.
                                      DISPOSITION
       The judgment is affirmed.




                                              4.